Citation Nr: 0719396	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  01-04 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lower back 
disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from June 1954 to 
April 1958 and from July 1958 to July 1961.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  

In August 2003, the Board issued a decision that re-opened 
the veteran's claim for service connection for a lower back 
disability and remanded the appeal for further development.  
Among other things, the Board instructed that a physical 
examination be provided to the veteran, that a medical 
opinion be obtained on the question whether it was at least 
as likely as not that the veteran's current lower back 
condition was the result of injury during his active duty 
service, and that the medical examiner give the rationale 
with supporting evidence for any opinion proffered.  

In January 2004, a compensation and pension (C&P) examination 
was conducted and the examiner opined that the veteran's 
current low back condition was not as likely as not the 
result of injury during active duty service.  The medical 
examiner did not include his rationale with supporting 
evidence for that opinion, as required by the Board's 
August 2003 remand instructions.  If remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions).  

The Board issued a July 2005 decision denying the veteran's 
claim and the veteran filed a notice of appeal.  In 
October 2006, the Court of Appeals for Veterans Claims 
remanded the appeal to the Board to obtain an etiological 
opinion that provides the underlying rationale with 
supporting evidence for that opinion.  Accordingly, the 
veteran must be scheduled for a VA examination to obtain an 
opinion, along with the rationale with supporting evidence, 
of whether it is at least as likely as not that the veteran's 
current lower back condition is the result of injury incurred 
during his active duty service.  The veteran is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Moreover, while the letters dated in February 2002, 
December 2003, and March 2004 provided some information to 
the veteran about the evidence needed to substantiate his 
claim, they failed to identify what evidence VA would seek to 
provide, to invite the veteran to provide VA with any 
evidence in his possession that pertains to the claim, and to 
provide evidentiary notice that complies with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
given.  

Since the most recent treatment records in the claims folder 
are dated January 2004, current medical treatment records 
should be obtained. 

Finally, in May 2007, the veteran submitted a May 2007 
medical opinion from an orthopedic surgeon.  The veteran 
specifically did not waive consideration of this evidence by 
the agency of original jurisdiction.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1.  Send the veteran notice that complies 
with 38 U.S.C.A. §§ 5103 and 5103A, 
38 C.F.R. § 3.159, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Assist the veteran in obtaining 
evidence by seeking medical records from 
January 2004 forward.  Associate any 
evidence obtained with the claims folder. 

3.  Thereafter, schedule the veteran for 
an appropriate examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  The 
examiner should be asked to opine whether 
it is at least as likely as not that the 
veteran's current lower back condition is 
the result of injury incurred during his 
active duty service.  A rationale with 
supporting evidence should be given for 
any opinion proffered.  

4.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


